                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

GEORGE CHUKWUKA CHIMA,                               )
              Petitioner,                            )
                                                     )
v.                                                   )      No. 3:17-CV-2987-D
                                                     )
UNITED STATES OF AMERICA,                            )
                 Respondent.                         )


                                            ORDER

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. Petitioner filed objections on April 26, 2019, and respondent filed a response to the

objections on May 10, 2019. The undersigned district judge has made a de novo review of those

portions of the proposed findings and recommendation to which objection was made. The

objections are overruled, and the court adopts the findings, conclusions, and recommendation of the

United States Magistrate Judge.

       SO ORDERED.

       May 30, 2019.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE
